Citation Nr: 1756218	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left eye condition, to include secondary to service-connected depression. 

2.  Entitlement to service connection for a thyroid condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980, and from March 1981 to November 2004. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In February 2013, the Board remanded the claim for further development of the evidence.  The claim came before the Board again in December 2015.  At that time, the Board denied the Veteran's claims for entitlement to service connection for both a left eye condition as well as a thyroid condition.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the Parties) moved the Court to vacate the December 2015 Board decision to the extent that it denied entitlement to service connection for a left eye condition and entitlement to service connection for a thyroid condition.  The Court granted the JMR in a January 2017 Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims. 

The parties to the January 2017 JMR agreed that the May 2013 thyroid and parathyroid examination and the May 2013 eye examinations were inadequate.  In addressing the thyroid and parathyroid examination, the JMR noted that the record contains several positive diagnoses and assessments pertaining to a thyroid condition.  However, the May 2013 VA examiner found that the Veteran's thyroid condition was "resolved" and concluded that the condition is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The parties concluded that the May 2013 VA examination was inadequate because the examiner did not offer any rationale in support of the negative nexus opinion and the opinion was based on an inaccurate factual premise, in that the record documented a current disability.  "[T]he parties agree that the Board erred in relying on an inadequate examination report to deny the claim."  Accordingly, the Parties agreed that "[r]emand is, therefore, warranted so that the Board can obtain a new, adequate medical opinion speaking to whether a thyroid condition may be related to Appellant's service." 

In addressing the left eye condition, the parties to the JMR stated that the May 2013 VA examination was inadequate because the examiner "did not indicate whether this [eye] condition is a congenital disease or a congenital defect."  This factual distinction determines the applicable legal standard and may affect the Veteran's eligibility to service-connected benefits.  In addition, the JMR stated that the Board conflated the legal standards in its reasons and bases.  Accordingly, the Parties agreed that "remand is warranted, both for the Board to obtain a new medical opinion speaking to the nature and etiology of the Appellant's left eye condition and to provide an adequate statement of reasons or bases."    

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's representative to clarify his August 2017 assertion that "a number of physicals are missing as are the records of the 1988 rhinoplasty."  Once clarification is obtained, attempt to obtain the associated records, as directed below.

2. Update the file with any VA treatment records, service treatment records, military personnel records, or private treatment records relevant to the Veteran's claim dated from April 2005 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.  

3.  Send the claims file to a qualified VA medical professional to obtain an opinion regarding the Veteran's claim for service connection for a thyroid condition.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If the physician determines a new examination is needed to respond to the question posed, one should be scheduled.

Following review of the claims file, the physician should respond to the following: 

(a)  Please identify all current thyroid diagnoses. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, to include the following: 
July 2007 Radiology Report, June 2007 hypothyroidism assessment, June 2006 assessment noting "[p]ossible thyroid dysfunction," June 2007 hypothyroidism assessment, April 2010 VA endocrinology report, noting labs consistent with hyperthyroidism, and March 2010 primary care note discussing symptoms that "correlate to viral thyroiditis." 

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

(b) For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's thyroid condition had its onset in service or is otherwise related to service. 

(c) Following review of the claims file, the physician should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's thyroid condition had its onset or is related to service. 

A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Send the claims file to a qualified VA medical professional to obtain an opinion regarding the Veteran's claim for service connection for a left eye condition.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If the physician determines a new examination is needed to respond to the question posed, one should be scheduled.

The VA examiner should then respond to the following:

(a) Is any eye disorder found on examination a refractive error of the eye, a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature), or a congenital disease (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown)?  Please explain the medical basis for the conclusion reached.

(b)  For any congenital eye disease identified, was such disease permanently worsened by any in-service event or injury in service?  Please explain the medical basis for the conclusion reached.

(c)  For any currently diagnosed eye disorder other than refractive error or congenital defect, did such condition clearly exist prior to service?  If so, please indicate whether such condition was permanently worsened during service (versus a temporary exacerbation of symptoms).  Please explain the medical basis for the conclusion reached.

(d)  If any pre-existing eye condition did undergo a permanent worsening, was that worsening clearly the result of the natural progression of the condition, as opposed to the result of an in-service event or injury, including the Veteran's report in-service injury to the left eye?  Please explain the medical basis for the conclusion reached.

(e)  For any eye condition other than refractive error or congenital defect that existed prior to service and was permanently worsened beyond normal progression (aggravated) during service, is any current eye disability at least as likely as not related to the eye condition that was aggravated by service?  Please explain the medical basis for the conclusion reached.

(f)  For any current eye disorder identified that did not exist prior to service, is it at least as likely as not (50 percent probability or greater) that the disability arose in service or is otherwise related to service, to include any eye injury or condition treated therein?  Please explain the medical basis for the conclusion reached.

(g)  If not directly related to service on the basis of question (f), is it at least as likely as not that the left eye condition was caused by a service-connected disability, to include the Veteran's service-connected depression?  Please explain why or why not.

(h)  If not caused by a service-connected disability, is it at least as likely as not that the left eye condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected depression?  Please explain why or why not.

(i)  If the examiner finds that the left eye condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the left eye condition that is attributed to the service-connected disability.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.


In issuing the above opinions the examiner should consider and discuss the Veteran's report in-service injury; post-service eye complaints of vision problems; and, the May 2013assessment of "iris nevi of the left eye."
 
A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  After the above development has been completed, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, adjustment disorder, and PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




